--------------------------------------------------------------------------------

Exhibit 10.1
 
DESCRIPTION OF 2016 CASH BONUS PLAN


In February 2016, the Compensation Committee (the "Committee") of the Board of
Directors (the "Board") of Covenant Transportation Group, Inc., a Nevada
corporation (the "Company"), approved performance-based bonus opportunities for
the Company's senior management group (the "Program") under the Company's 2006
Omnibus Incentive Plan, as amended (the "Plan").  As set forth in the Plan, the
Committee may choose from a range of defined performance measures.


Under the Program, and consistent with the objectives of the Plan, certain
employees, including the Company's named executive officers, may receive bonuses
upon satisfaction of fiscal 2016 consolidated adjusted earnings per share
targets (and, for Sam Hough and Jim Brower, the satisfaction of fiscal 2016
operating income and operating ratio targets established for the Company's
subsidiaries, Covenant Transport, Inc. ("CTI") and Star Transportation, Inc.
("Star"), respectively) (collectively, the "Performance Targets").  Each
applicable Performance Target corresponds to a percentage bonus opportunity for
the employee that is multiplied by the employee's 2016 year-end annualized
salary to determine the employee's bonus.  Pursuant to the Program, in 2016 the
Company's named executive officers are eligible to receive performance bonuses
as follows: (i) David Parker may receive between 32.5% and 130.0% of his 2016
year-end annualized salary depending on the consolidated Performance Targets
achieved, if any, (ii) Joey Hogan may receive between 30% and 120.0% of his 2016
year-end annualized salary depending on the consolidated Performance Targets
achieved, if any, (iii) Richard Cribbs may receive between 25.0% and 100.0% of
his 2016 year-end annualized salary depending on the consolidated Performance
Targets achieved, if any, (iv) Sam Hough may receive between 7.5% and 30.0% of
his 2016 year-end annualized salary depending on the consolidated Performance
Targets achieved, if any, and between 17.5% and 70.0% of his 2016 year-end
annualized salary depending on the Performance Targets achieved for CTI, if any,
and (v) Jim Brower may receive between 7.5% and 30.0% of his 2016 year-end
annualized salary depending on the consolidated Performance Targets achieved, if
any, and between 17.5% and 70.0% of his 2016 year-end annualized salary
depending on the Performance Targets achieved for Star, if any.  The performance
bonuses based upon consolidated Performance Targets are subject to a 10.0%
upward or downward adjustment depending upon year-over-year net income margin
percent improvement/decline of the Company compared to five peer companies.
 
Back to Form 10-Q [form10q.htm]